 



EXHIBIT 10.2

FOX & HOUND RESTAURANT GROUP.
1997 DIRECTORS STOCK OPTION PLAN

ARTICLE I
PURPOSE

          The purpose of the Fox & Hound Restaurant Group 1997 Directors Stock
Option Plan (the “Plan”) is to secure for Fox & Hound Restaurant Group. and its
stockholders the benefits arising from stock ownership by its Directors. The
Plan will provide a means whereby such Directors may purchase shares of the
common stock, $.01 par value, of Fox & Hound Restaurant Group pursuant to
options granted in accordance with the Plan.

ARTICLE II
DEFINITIONS

     The following capitalized terms used in the Plan shall have the respective
meanings set forth in this Article:

     2.1 “Board” shall mean the Board of Directors of Fox & Hound Restaurant
Group.

     2.2 “Chairman” shall mean the duly appointed Chairman of any standing
Committee of the Board.

     2.3 “Committee” shall mean a duly appointed standing committee of the
Board.

     2.4 “Company” shall mean Fox & Hound Restaurant Group and any of its
subsidiaries.

     2.5 “Director” shall mean any person who is a member of the Board of
Directors of the Company.

     2.6 “Eligible Director” shall be any Director who is not a full or
part-time Employee of the Company.

     2.7 “Exercise Price” shall mean the price per Share at which an Option may
be exercised.

     2.8 “Fair Market Value” shall mean the closing sales price of a Share as
quoted on the National Association of Securities Dealers Automated Quotation
(“Nasdaq”) National Market System on the Grant Date or on the preceding date on
which such Shares are traded if no Shares were traded on such Grant Date. If the
Shares are not quoted on the Nasdaq National Market System, Fair Market value
shall be deemed to be the average of the high bid and asked prices of the Shares
on the over-the-counter market on the Grant Date, or the next preceding date on
which the last prices were recorded. With respect to Options granted on or
before the effective date of the Company’s initial public offering pursuant to a
Registration Statement on Form S-1, the Fair Market Value shall be deemed to be
the initial public offering price of the Shares.

     2.9 “Grant Date” shall mean the Initial Grant Date or any other date that
an Option shall be granted pursuant to the Plan as appropriate.

     2.10 “Initial Grant Date” shall mean with respect to each Eligible Director
the date such Eligible Director is first elected as a member of the Board.

     2.11 “Option” shall mean an Option to purchase Shares granted pursuant to
the Plan.

     2.12 “Option Agreement” shall mean the written agreement described in
Article VI herein.

     2.13 “Permanent Disability” shall mean the condition of an Eligible
Director who is unable to participate as a member of the Board by reason of any
medically determined physical or mental impairment which can be expected to
result in death or which can be expected to last for a continuous period of not
less than twelve (12) months.

     2.14 “Purchase Price” shall be the Exercise Price multiplied by the number
of whole Shares with respect to which an Option may be exercised.

A-1



--------------------------------------------------------------------------------



 



     2.15 “Shares” shall mean shares of common stock $.01 par value of the
Company.

     2.16 “Subsequent Grant Date” shall mean the anniversary date of the
appointment of an Eligible Director to the Board.

ARTICLE III
ADMINISTRATION

     3.1 General. This Plan shall be administered by the Board in accordance
with the express provisions of this Plan.

     3.2 Powers of the Board. The Board shall have full and complete authority
to adopt such rules and regulations and to make all such other determinations
not inconsistent with the Plan as may be necessary for the administration of the
Plan.

ARTICLE IV
SHARES SUBJECT TO PLAN

     Subject to adjustment in accordance with Article IX an aggregate of 150,000
Shares is reserved for issuance under this Plan. Shares sold under this Plan may
be either authorized, but unissued Shares or reacquired Shares. If an Option, or
any portion thereof, shall expire or terminate for any reason without having
been exercised in full, the unpurchased Shares covered by such Option shall be
available for future grants of Options.

ARTICLE V
GRANTS

     5.1 Initial Grants. On the Initial Grant Date, each Eligible Director shall
receive the grant of an option to purchase 10,000 Shares.

     5.2 Subsequent Grants. On each Subsequent Grant Date, each Eligible
Director shall receive the grant of an Option to purchase 3,000 Shares.

     5.3 Compliance With Rule 16b-3. The terms for the grant of Options to an
Eligible Director may only be changed if permitted under Rule 16b-3 of the
Securities Exchange Act of 1934, as amended, and accordingly the formula for the
grant of Options may not be changed or otherwise modified more than once in any
six month period.

ARTICLE VI
TERMS OF OPTION

     Each Option shall be evidenced by a written Option Agreement executed by
the Company and the Eligible Director which shall specify the Grant Date, the
number of Shares subject to the Option, the Exercise Price and shall also
include or incorporate by reference the substance of all of the following
provisions and such other provisions consistent with this Plan as the Board may
determine.

     6.1 Term. The term of the Option shall be five (5) years from the Grant
Date of each Option, subject to earlier termination in accordance with Articles
VI and X.

     6.2 Restriction on Exercise. Options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee at grant, provided, however, that except in the case of the Eligible
Director’s death or Permanent Disability, upon which events the Option will
become immediately exercisable, unless a longer vesting period is otherwise
determined by the Committee at grant, Options shall be exercisable as follows:
up to one-third of the aggregate Shares purchasable under an Option shall be
exercisable commencing one year after the Grant Date, an additional one-third of
the Shares purchasable under an Option shall be exercisable commencing two years
after the Grant Date and the balance commencing on the third anniversary from
the Grant Date. The Committee may waive such installment exercise provision at
any time in whole or in part based on performance and/or such other factors as
the Committee may determine in its sole discretion, provided, however, that no
Option shall be exercisable until more than six months have elapsed from the
Grant Date.

 



--------------------------------------------------------------------------------



 



     6.3 Exercise Price. The Exercise Price for each Share subject to an Option
shall be the Fair Market Value of the Share as determined in Section 2.8 herein.

     6.4 Manner of Exercise. An Option shall be exercised in accordance with its
terms, by delivery of a written notice of exercise to the Company and payment of
the full purchase price of the Shares being purchased. An Eligible Director may
exercise an Option with respect to all or less than all of the Shares for which
the Option may then be exercised, but a Director must exercise the Option in
full Shares.

     6.5 Payment. The Purchase Price of Shares purchased pursuant to an Option
or portion thereof, may be paid:

     (a) in United States Dollars, in cash or by check, bank draft or money
order payable to the Company;

     (b) by delivery of Shares already owned by an Eligible Director with an
aggregate Fair Market Value on the date of exercise equal to the Purchase Price,
subject to the provisions of Section 16(b) of the Securities Exchange Act of
1934;

     (c) through the written election of the Eligible Director to have Shares
withheld by the Company from the Shares otherwise to be received with such
withheld Shares having an aggregate Fair Market Value on the date of exercise
equal to the Purchase Price.

     6.6 Transferability of Options. No Option granted hereunder shall be
transferable otherwise than by (i) will, (ii) the laws of descent and
distribution or (iii) pursuant to a qualified domestic relations order as
defined by the Internal Revenue Code or Title 1 of the Employee Retirement
Income Security Act of 1986, as amended, or the rules and regulations
promulgated thereunder; provided however, that to the extent the option
agreement provisions do not disqualify such option for exemption under
Rule 16b-3 under the Act of 1934, as amended, Options may be transferable during
an Optionee’s lifetime to immediate family members of an optionee, partnerships
in which the only partners are members of the Optionee’s immediate family, and
trusts established solely for the benefit of such immediate family members.

     6.7 Termination of Membership on the Board. If an Eligible Director’s
membership on the Board terminates for any reason, any vested Option held on the
date of termination may be exercised in whole or in part at any time within one
(1) year after the date of such termination (but in no event after the term of
the Option expires) and shall thereafter terminate.

ARTICLE VII
GOVERNMENT AND OTHER REGULATIONS

     7.1 Delivery of Shares. The obligation of the Company to issue or transfer
and deliver Shares for exercised Options under the Plan shall be subject to all
applicable laws, regulations, rules, orders and approvals which shall then be in
effect.

     7.2 Holding of Stock After Exercise of Option. The Option Agreement shall
provide that the Eligible Director, by accepting such Option, represents and
agrees, for the Eligible Director and his permitted transferees hereunder that
none of the Shares purchased upon exercise of the Option shall be acquired with
a view to any sale, transfer or distribution of the Shares in violation of the
Securities Act of 1933, as amended (the “Act”) and the person exercising an
Option shall furnish evidence satisfactory to that Company to that effect,
including an indemnification of the Company in the event of any violation of the
Act by such person. Notwithstanding the foregoing, the Company in its sole
discretion may register under the Act the Shares issuable upon exercise of the
Options under the Plan.

ARTICLE VIII
WITHHOLDING TAX

     The Company may in its discretion, require an Eligible Director to pay to
the Company, at the time of exercise of an Option an amount that the Company
deems necessary to satisfy its obligations to withhold federal, state or

 



--------------------------------------------------------------------------------



 



local income or other taxes (which for purposes of this Article includes an
Eligible Director’s FICA obligation) incurred by reason of such exercise. When
the exercise of an Option does not give rise to the obligation to withhold
federal income taxes on the date of exercise, the Company may, in its
discretion, require an Eligible Director to place Shares purchased under the
Option in escrow for the benefit of the Company until such time as federal
income tax withholding is required on amounts included in the Eligible
Director’s gross income as a result of the exercise of an Option. At such time,
the Company, in its discretion, may require an Eligible Director to pay to the
Company an amount that the Company deems necessary to satisfy its obligation to
withhold federal, state or local taxes incurred by reason of the exercise of the
Option, in which case the Shares will be released from escrow upon such payment
by an Eligible Director.

ARTICLE IX
ADJUSTMENTS

     9.1 Proportionate Adjustments. If the outstanding Shares are increased,
decreased, changed into or exchanged into a different number or kind of Shares
or securities of the Company through reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split or other
similar transaction, an appropriate and proportionate adjustment shall be made
to the maximum number and kind of Shares as to which Options may be granted
under this Plan. A corresponding adjustment changing the number or kind of
Shares allocated to unexercised Options or portions thereof, which shall have
been granted prior to any such change, shall likewise be made. Any such
adjustment in the outstanding Options shall be made without change in the
Purchase Price applicable to the unexercised portion of the Option with a
corresponding adjustment in the Exercise Price of the Shares covered by the
Option. Notwithstanding the foregoing, there shall be no adjustment for the
issuance of Shares on conversion of notes, preferred stock or exercise of
warrants or Shares issued by the Board for such consideration as the Board deems
appropriate.

     9.2 Dissolution or Liquidation. Upon the dissolution or liquidation of the
Company, or upon a reorganization, merger or consolidation of the Company with
one or more corporations as a result of which the Company is not the surviving
corporation, or upon a sale of substantially all of the property or more than
80% of the then outstanding Shares of the Company to another corporation, the
Company shall give to each Eligible Director at the time of adoption of the plan
for liquidation, dissolution, merger or sale either (1) a reasonable time
thereafter within which to exercise the Option prior to the effective date of
such liquidation or dissolution, merger or sale, or (2) the right to exercise
the Option as to an equivalent number of Shares of stock of the corporation
succeeding the Company or acquiring its business by reason of such liquidation,
dissolution, merger, consolidation or reorganization.

ARTICLE X
AMENDMENT OR TERMINATION OF PLAN

     10.1 Amendments. The Board may at any time amend or revise the terms of the
Plan, provided no such amendment or revision shall, unless appropriate
stockholder approval of such amendment or revision is obtained:

          (a) increase the maximum number of Shares which may be sold pursuant
to Options granted under the Plan, except as permitted under the provisions of
Article IX;

          (b) change the minimum Exercise Price set forth in Article VI;

          (c) increase the maximum term of Options provided for in Article VI;
or

          (d) permit the granting of Options to any one other than as provided
in Article V.

     10.2 Termination. The Board at any time may suspend or terminate this Plan.
This Plan, unless sooner terminated, shall terminate on the tenth (10th)
anniversary of its adoption by the Board. No Option may be granted under this
Plan while this Plan is suspended or after it is terminated.

     10.3 Holder of Consent. No amendment, suspension or termination of the Plan
shall, without the consent of the holder of Options, alter or impair any rights
or obligations under any Option theretofore granted under the Plan.

 



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS PROVISIONS

     11.1 Privilege of Stock Ownership. No Eligible Director entitled to
exercise any Option granted under the Plan shall have any of the rights or
privileges of a stockholder of the Company with respect to any Shares issuable
upon exercise of an Option until certificates representing the Shares shall have
been issued and delivered.

     11.2 Plan Expenses. Any expenses incurred in the administration of the Plan
shall be borne by the Company.

     11.3 Use of Proceeds. Payments received from an Eligible Director upon the
exercise of Options shall be used for general corporate purposes of the Company.

     11.4 Governing Law. The Plan has been adopted under the laws of the State
of Delaware. The Plan and all Options which may be granted hereunder and all
matters related thereto, shall be governed by and construed and enforceable in
accordance with the laws of the State of Delaware as it then exists.

ARTICLE XII
STOCKHOLDER APPROVAL

     This Plan is subject to approval at a duly held stockholders’ meeting
within twelve (12) months after the date the Board approves this Plan, by the
affirmative vote of holders of a majority of the voting Shares of the Company
represented in person or by proxy and entitled to vote at the meeting. Options
may be granted, but not exercised, before such stockholder approval. If the
stockholders fail to approve the Plan within the required time period, any
Options granted under this Plan shall be void, and no additional Options may
thereafter be granted.

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT
TO
FOX & HOUND RESTAURANT GROUP
1997 DIRECTORS STOCK OPTION PLAN

     1. The first sentence of Article IV of the Fox & Hound Restaurant Group
1997 Directors Stock Option Plan (the “Plan”), is hereby amended by replacing it
with the following sentence:

Subject to adjustment in accordance with Article IX hereof, an aggregate of
400,000 Shares of Common Stock, $0.01 par value (“Stock”) of the Company shall
be subject to the Plan.

     2. Except as modified by Paragraph 1 above, the Plan shall remain in full
force and effect.

     3. The foregoing First Amendment to the Fox & Hound Restaurant Group 1997
Directors Stock Option Plan was duly adopted by the Board of Directors of Fox &
Hound Restaurant Group (the “Company”) on January 10, 2002, and approved by the
Company’s stockholders at the Company’s annual stockholder meeting on May 17,
2002.

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT
TO
FOX & HOUND RESTAURANT GROUP
1997 DIRECTORS STOCK OPTION PLAN

          1. Section 5.2 of Article V of the Fox & Hound Restaurant Group 1997
Directors Stock Option Plan, as amended by that certain First Amendment dated
January 14, 1999 (the “Plan”), is hereby amended by deleting it in its entirety
and replacing it with the following sentence:

5.2 Subsequent Grants. On April 30, 2003 through April 30, 2005, each Eligible
Director shall receive Option grants as follows:

April 30, 2003 – Each Eligible Director shall receive a grant to purchase shares
equal to the greater of 1) $91,667 divided by the Fair Market Value or 2) 7,500
shares.

April 30, 2004 – Each Eligible Director shall receive a grant to purchase shares
equal to the greater of 1) $100,833 divided by the Fair Market Value or 2) 7,500
shares.

April 30, 2005 – Each Eligible Director shall receive a grant to purchase shares
equal to the greater of 1) $110,917 divided by the Fair Market Value or 2) 7,500
shares.

          2. Except as modified by Paragraph 1 above, the Plan shall remain in
full force and effect.

          3. The foregoing Second Amendment to the Fox & Hound Restaurant Group
1997 Directors Stock Option Plan was duly adopted by the Board of Directors of
Fox & Hound Restaurant Group (the “Company”) on April 10, 2002.

 



--------------------------------------------------------------------------------



 



Exhibit 10.2

THIRD AMENDMENT
TO
FOX & HOUND RESTAURANT GROUP
1997 DIRECTORS STOCK OPTION PLAN

          1. Section 5.2 of Article V of the Fox & Hound Restaurant Group 1997
Directors Stock Option Plan, as amended by that certain First Amendment dated
January 14, 1999 and that certain Second Amendment dated April 10, 2002 (the
“Plan”), is hereby amended by deleting it in its entirety and replacing it with
the following sentence:

5.2 Subsequent Grants. On each Subsequent Grant Date, each Eligible Director
shall receive the grant of an Option to purchase 10,000 Shares.

          2. Except as modified by Paragraph 1 above, the Plan shall remain in
full force and effect.

          3. The foregoing Second Amendment to the Fox & Hound Restaurant Group
1997 Directors Stock Option Plan was duly adopted by the Board of Directors of
Fox & Hound Restaurant Group (the “Company”) on October 4, 2004.

 



--------------------------------------------------------------------------------



 



Exhibit 10.2

FOURTH AMENDMENT
TO
FOX & HOUND RESTAURANT GROUP
1997 DIRECTORS STOCK OPTION PLAN

1. The first sentence of Article IV of the Total Entertainment Restaurant Corp
1997 Directors Stock Option Plan, as amended by that certain First Amendment
dated January 14, 1999, that certain Second Amendment dated April 10, 2002, and
that certain Third Amendment dated October 4, 2004 (the “Plan”), is hereby
amended by replacing it with the following sentence:

Subject to adjustment in accordance with Article IX hereof, an aggregate of
500,000 Shares of Common Stock, $0.01 par value (“Stock”) of the Company shall
be subject to the Plan.

2. Except as modified by Paragraph 1 above, the Plan shall remain in full force
and effect.

3. The foregoing Fourth Amendment to the Fox & Hound Restaurant Group 1997
Directors Stock Option Plan was duly adopted by the Board of Directors of Fox &
Hound Restaurant Group (the “Company”) on March 8, 2005, and approved by the
Company’s stockholders at the Company’s annual stockholder meeting on May 17,
2005.

 